DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 line 8, the phrase “placed in and the substrate” should be changed to “placed in [[and]] the substrate” (deleting the word “and”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stabile (Stabile: “Towards Large-Scale Fast Reprogrammable SOA-Based Photonic Integrated Switch Circuits”, Applied Sciences, 2017, 7, 920) in view of Suemura et al (US 6,243,178) and Groote et al (Groote et al: “Transfer-printing-based integration of single-mode waveguide-coupled III-V-on-silicon broadband light emitters”, Optical Express, Vol. 24, No. 13, 13 June 2016, pages 1-9).
1). With regard to claim 1, Stabile discloses an apparatus (Figures 1-3 etc.) comprising: 
a substrate (wafer, pages 2-5, and Figure 1 and 2, fabricated on a wafer); 
a plurality of inputs (left side of Figures 1 and 2, the input waveguides) to receive optical signals, the plurality of inputs positioned on the substrate (Figures 1 and 2); 
a plurality of outputs (right side of Figures 1 and 2, the output waveguides) to output the optical signals, the plurality of outputs positioned on the substrate (Figures 1 and 2); and 
a plurality of III-V compound semiconductor optical amplifiers (page 3, “InP SOA”; InP is a III-V compound) placed in [[and]] the substrate to optically couple the plurality of inputs and the plurality of outputs to provide a switch arranged between the plurality of inputs and the plurality of outputs (Figures 1 and 2, InP SOA-Based Broadband Switch Matrices), the plurality of semiconductor optical amplifiers operable to act as gates for the optical signals between the plurality of inputs and the plurality of outputs (Figures 1 and 2, “SOA-gate based circuit”).
Stabile does not expressly state that the wafer is a substrate comprising silicon, and does not expressly state that the optical amplifiers are mechanically placed in the substrate. 
However, it is common that a wafer is made of silicon. Stabile also indicates “More recently, 8 x 8 switch matrices have been fabricated on Silicon-on-Insulator” (page 2). Another prior art, Suemura et al, discloses a SOA based switch (Figures 3-5, 8, 11-14, 27 and 31 etc.), and a plurality of SOAs are used, and “each of the primary to the quinary optical crossbar exchanges or their parts 97, 75, 195, 201, and 207 and the wavelength selecting optical crossbar exchanges 179 of FIGS. 27 and 31 may not be formed on the semiconductor substrate 77 but on a substrate of silicon”, that is, a plurality of SOAs can be placed on the substrate. 
Regarding mechanically placing SOAs in the substrate, Groote et al discloses a transfer-printing scheme to mechanically place optical devices in a substrate (Figure 2), and “the first III-V opto-electronic components transfer printed on and coupled to a silicon-on-insulator waveguide circuit” (page 1) and “This work forms a stepping stone towards the cost-effective integration of III-V opto-electronic components onto silicon photonic integrated circuits, including lasers, semiconductor optical amplifiers and electro-absorption modulators” (page 9).
Silicon wafers are the most commonly used substrate materials; it is known that a silicon substrate is relatively low in costs, and high in durability and reliability; and the transfer printing approach allows optical components to be transfer-printed in a massively parallel way, by picking up and putting down large arrays of coupons at the same time, and making a high-throughput integration process and area magnification possible, and realizing “the cost-effective integration of III-V opto-electronic components onto silicon photonic integrated circuits”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon substrate and transfer-printing approaches as taught by Suemura et al and Groote et al in the system/method of Stabile so that the switch fabricate is more reliable, durable, compact, and cost effective.
2). With regard to claim 3, Stabile and Suemura et al and Groote et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stabile and Suemura et al and Groote et al further discloses the apparatus of claim 1, further comprising a computing apparatus (Stabile: as shown in Figure 3, “Control plane”; pages 6-7, “switch controller”) comprising one or more processors (FPGA or “programmable logic” etc.) and operably coupled to the plurality of semiconductor optical amplifiers (electronically coupled, Figure 3, page 7-8) to control gating of the optical signals via the plurality semiconductor optical amplifiers (pages 4-7).
3). With regard to claim 4, Stabile and Suemura et al and Groote et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stabile and Suemura et al and Groote et al further discloses wherein each of the plurality of semiconductor optical amplifiers is direct bonded in the substrate (Stabile: pages 3-3, “using active-passive regrown wafer technologies” and “the first 16 x 16 switch on a re-grown active-passive epitaxial wafer”, and “The active SOA gates are integrated with the passive broadcast and waveguide routing circuits by using an active-passive epitaxial regrown InP/InGaAsP (Indium Gallium Arsenide Phosphide) wafer”. Groote: Abstract, page 4, “A 50 nm thick DVS-BCB layer is spin-coated on the SOI target wafer serving as the bonding agent for the transfer printed coupons”, pages 6-7, “Van der Waals direct bonding”).
4). With regard to claim 5, Stabile and Suemura et al and Groote et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stabile and Suemura et al and Groote et al further discloses the apparatus of claim 1, further comprising adhesive adhering each of the plurality of semiconductor optical amplifiers in the substrate (Groote: page 6, “thin DVS-BCB adhesive bonding layer”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stabile and Suemura et al and Groote et al as applied to claim 1 above, and further in view of Corbett et al (Corbett et al: “Transfer-printing for heterogeneous integration”, OFC 2019, March 03-07, 2019, paper no. M2D.1, pages 1-3) and Liang (Liang: Integrated HAMR Light Delivery System via High Q Resonators, Thesis for Doctor of Philosophy, August 2018)
Stabile and Suemura et al and Groote et al disclose all of the subject matter as applied to claim 1 above. But, Stabile and Suemura et al and Groote et al do not expressly disclose wherein the plurality of III-V compound semiconductor optical amplifiers are integrated within the substrate defining a gap between each of the plurality of III-V compound semiconductor optical amplifiers and other silicon-based structures of the substrate that is less than or equal to 500 nanometers.
However, first, Corbett et al discloses a similar transfer-printing technology (Figures 1 and 3 etc.), and “Multiple source materials can be selected in sequence and be transferred to locally flat structured substrates such as fully processed target wafers. Thus, lasers, amplifiers, modulators, detectors, electronic and other components can be transferred. These devices can be transferred adjacent to each other thus allowing arrays of complex photonic circuits to be realized on the target wafers” and “an example, etched-facet ridge waveguide Fabry-Perot lasers emitting at 1550nm were integrated onto different silicon photonics substrates by transfer-printing” (page 2), and “Coupling between the III-V device and the Si waveguide can be achieved by means of butt coupling”. Second, another prior art, Liang, discloses a scheme to coupling optical component with waveguide using “butt coupling” (pages 6 113), and as shown in Figures 28 and 29 etc., the coupling distance between one component (e.g., MSS) and a gain medium cab be 50-200 nm; also as shown in Figure 67, the gap distance between a waveguide should be less than 500 nm so to get transmission percentage higher than 60%. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Corbett et al and Liang to the system/method of Stabile and Suemura et al and Groote et al so to make the coupling distance/gap less than 500 nm to increase the coupling efficiency.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stabile and Suemura et al and Groote et al as applied to claim 1 above, and further in view of Graves et al (US 2016/0334575) and Tanaka et al (US 2011/0164310).
Stabile and Suemura et al and Groote et al disclose all of the subject matter as applied to claim 1 above. But, Stabile and Suemura et al and Groote et al do not expressly disclose the apparatus of claim 1, further comprising a plurality of heatsinks, each heatsink of the plurality of heatsinks positioned adjacent to a semiconductor optical amplifier of the plurality of semiconductor optical amplifiers.
However, it is common in the art to use a heatsink to control the temperature of an optical amplifier. E.g., Graves et al discloses “SOAs are thermally sensitive, and perform better when cool” and a “cooling system” is used with the SOA ([0087]). Another prior art, Tanaka et al, also discloses to use a cooling/heating unit (6 in Figures 1 and 2, or 36 in Figure 5) to control the operating temperature of the SOA (2) so to obtain desired output light intensity etc. (Figure 13 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Graves et al and Tanaka et al to the system/method of Stabile and Suemura et al and Groote et al so that the temperature of SOA is stabilized and desired output is obtained.

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stabile (Stabile: “Towards Large-Scale Fast Reprogrammable SOA-Based Photonic Integrated Switch Circuits”, Applied Sciences, 2017, 7, 920) in view of Groote et al (Groote et al: “Transfer-printing-based integration of single-mode waveguide-coupled III-V-on-silicon broadband light emitters”, Optical Express, Vol. 24, No. 13, 13 June 2016, pages 1-9).
1). With regard to claim 7, Stabile discloses an optical gate (Figures 1-3 etc.) comprising: 
a substrate (pages 2-5, and Figure 1 and 2, SOA/waveguide etc. are fabricated on a wafer) comprising: 
a base layer (“wafer”), and 
a device layer (the layer with SOAs and waveguides) on the base layer; 
input and output optical couplers (the waveguide couplers, which convey optical signals to/from the SOAs, page 4 etc.) comprising silicon (it is common that optical waveguide contains silicon) and formed in the device layer (Figures 1-3 etc.), the optical couplers to transmit light into and out of the device layer (Figures 1-3 etc.); and 
a III-V semiconductor material semiconductor optical amplifier (page 3, “InP SOA”; InP is a III-V compound) placed in the device layer, the semiconductor optical amplifier comprising: 
an optical amplifier input optically coupled to the input optical coupler (it is inherent that the optical amplifier has an input optically coupled to the input optical coupler to receive an optical signal) to receive an optical signal, and
an optical amplifier output optically coupled to the output optical coupler (it is inherent that the optical amplifier has an output optically coupled to the output optical coupler) to selectively output the received optical signal (Figures 1 and 2, InP SOA-Based Broadband Switch Matrices, which “selectively output the received optical signal”).
Stabile does not expressly state that the optical coupler (or coupling waveguide) comprises silicon, and does not expressly state that the optical amplifiers are mechanically placed in the substrate.
However, as mentioned above, it is common that a waveguide comprises silicon. Stabile also indicates “More recently, 8 x 8 switch matrices have been fabricated on Silicon-on-Insulator” (page 2). Another prior art, Groote et al, discloses a transfer-printing scheme to mechanically place optical devices in a substrate (Figure 2), and “the first III-V opto-electronic components transfer printed on and coupled to a silicon-on-insulator waveguide circuit” (page 1) and “This work forms a stepping stone towards the cost-effective integration of III-V opto-electronic components onto silicon photonic integrated circuits, including lasers, semiconductor optical amplifiers and electro-absorption modulators” (page 9). Groote et al also discloses that the coupling waveguide can be a silicon waveguide (page 5 etc.)
It is known that a silicon material is relatively low in costs, and high in durability and reliability; and the transfer printing approach allows optical components to be transfer-printed in a massively parallel way, by picking up and putting down large arrays of coupons at the same time, and making a high-throughput integration process and area magnification possible, and realizing “the cost-effective integration of III-V opto-electronic components onto silicon photonic integrated circuits”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon waveguide and transfer-printing approaches as taught by Groote et al in the system/method of Stabile so that the switch fabricate is more reliable, durable, compact, and cost effective.
2). With regard to claim 9, Stabile and Groote et al disclose all of the subject matter as applied to claim 7 above. And the combination of Stabile and Groote et al further discloses the gate of claim 7, further comprising a computing apparatus (Stabile: as shown in Figure 3, “Control plane”; pages 6-7, “switch controller”) positioned outside of the device layer and comprising one or more processors (FPGA or “programmable logic” etc.) and operably coupled to the semiconductor optical amplifier (electronically coupled, Figure 3, page 7-8) to control gating of the optical signal via the semiconductor optical amplifier (pages 4-7).
3). With regard to claim 10, Stabile and Groote et al disclose all of the subject matter as applied to claim 7 above. And the combination of Stabile and Groote et al further discloses the gate of claim 7, wherein the semiconductor optical amplifier is direct bonded in the substrate (Stabile: pages 3-3, “using active-passive regrown wafer technologies” and “the first 16 x 16 switch on a re-grown active-passive epitaxial wafer”, and “The active SOA gates are integrated with the passive broadcast and waveguide routing circuits by using an active-passive epitaxial regrown InP/InGaAsP (Indium Gallium Arsenide Phosphide) wafer”. Groote: Abstract, page 4, “A 50 nm thick DVS-BCB layer is spin-coated on the SOI target wafer serving as the bonding agent for the transfer printed coupons”, pages 6-7, “Van der Waals direct bonding”).
4). With regard to claim 11, Stabile and Groote et al disclose all of the subject matter as applied to claim 7 above. And the combination of Stabile and Groote et al further discloses the gate of claim 7, further comprising adhesive adhering the semiconductor optical amplifier in the substrate (Groote: page 6, “thin DVS-BCB adhesive bonding layer”).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stabile and and Groote et al as applied to claim 7 above, and further in view of Corbett et al (Corbett et al: “Transfer-printing for heterogeneous integration”, OFC 2019, March 03-07, 2019, paper no. M2D.1, pages 1-3) and Liang (Liang: Integrated HAMR Light Delivery System via High Q Resonators, Thesis for Doctor of Philosophy, August 2018)
Stabile and Groote et al disclose all of the subject matter as applied to claim 7 above. But, Stabile and Groote et al do not expressly disclose the gate of claim 7, further comprising a first gap of less than or equal to 500 nanometers between the optical amplifier input and the input optical coupler and a second gap of less than or equal to 500 nanometers between the optical amplifier output and the output optical coupler.
However, first, Corbett et al discloses a similar transfer-printing technology (Figures 1 and 3 etc.), and “Multiple source materials can be selected in sequence and be transferred to locally flat structured substrates such as fully processed target wafers. Thus, lasers, amplifiers, modulators, detectors, electronic and other components can be transferred. These devices can be transferred adjacent to each other thus allowing arrays of complex photonic circuits to be realized on the target wafers” and “an example, etched-facet ridge waveguide Fabry-Perot lasers emitting at 1550nm were integrated onto different silicon photonics substrates by transfer-printing” (page 2), and “Coupling between the III-V device and the Si waveguide can be achieved by means of butt coupling”. Second, another prior art, Liang, discloses a scheme to coupling optical component with waveguide using “butt coupling” (pages 6 113), and as shown in Figures 28 and 29 etc., the coupling distance between one component (e.g., MSS) and a gain medium cab be 50-200 nm; also as shown in Figure 67, the gap distance between a waveguide should be less than 500 nm so to get transmission percentage higher than 60%. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Corbett et al and Liang to the system/method of Stabile and Groote et al so to make the coupling distance/gap between the amplifier and the input/output couplers be less than 500 nm to increase the coupling efficiency.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stabile and and Groote et al as applied to claim 7 above, and further in view of Graves et al (US 2016/0334575) and Tanaka et al (US 2011/0164310).
Stabile and Groote et al disclose all of the subject matter as applied to claim 7 above. But, Stabile and Groote et al do not expressly disclose the gate of claim 7, further comprising a heatsink positioned adjacent to the semiconductor optical amplifier.
However, it is common in the art to use a heatsink to control the temperature of an optical amplifier. E.g., Graves et al discloses “SOAs are thermally sensitive, and perform better when cool” and a “cooling system” is used with the SOA ([0087]). Another prior art, Tanaka et al, also discloses to use a cooling/heating unit (6 in Figures 1 and 2, or 36 in Figure 5) to control the operating temperature of the SOA (2) so to obtain desired output light intensity etc. (Figure 13 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Graves et al and Tanaka et al to the system/method of Stabile and Groote et al so that the temperature of SOA is stabilized and desired output is obtained.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stabile (Stabile: “Towards Large-Scale Fast Reprogrammable SOA-Based Photonic Integrated Switch Circuits”, Applied Sciences, 2017, 7, 920) in view of Zhang et al (Zhang et al: “Transfer-printing-based integration of a III-Von-silicon distributed feedback laser”, Optics Express, Vol. 26, No. 7, 2 April 2018, pages 8821-8829) and Groote et al (Groote et al: “Transfer-printing-based integration of single-mode waveguide-coupled III-V-on-silicon broadband light emitters”, Optics Express, Vol. 24, No. 13, 13 June 2016, pages 1-9)
1). With regard to claim 13, Stabile discloses a method comprising: 
providing a substrate (pages 2-5, and Figure 1 and 2, SOA/waveguide etc. are fabricated on a wafer) comprising: 
a base layer (“wafer”), and 
a device layer (the layer with SOAs and waveguides) on the base layer; 
forming input and output optical couplers (the waveguide couplers, which convey optical signals to/from the SOAs, page 4 etc.) in the device layer, the optical couplers to transmit light into and out of the device layer (Figures 1-3 etc.); 
defining a cavity in the device layer (a cavity occupied by a semiconductor optical amplifier SOA); 
providing a semiconductor optical amplifier (SOAs) comprising: 
an optical amplifier input to receive an optical signal (it is inherent that the optical amplifier has an input to receive an optical signal), and 
an optical amplifier output (it is inherent that the optical amplifier has an output to output an optical signal) to selectively output the received optical signal (Figures 1 and 2, InP SOA-Based Broadband Switch Matrices, which “selectively output the received optical signal”).
But, Stabile does not expressly disclose: placing the semiconductor optical amplifier in the cavity optically coupling the optical amplifier input to the input optical coupler and the optical amplifier output to the output optical coupler.
However, Zhang et al discloses a transfer-printed approach (Figures 1-7 etc.), and an optical component (e.g., a laser or modulator as shown in Figure 2) can be placed in a cavity (e.g., the cavity used to hold the laser or modulator in the device layer in Figure 2) optically coupling the optical component input to a input optical coupler (waveguide coupling, Abstract and pages 8823-8824 etc.) and the optical component (e.g., modulator) output to the output optical coupler (waveguide coupling, Abstract and pages 8823-8824 etc.). Zhang et al does not expressly disclose that the optical component is an optical amplifier. However, another prior art, Groote et al, discloses a same transfer-printing technology, and discloses “This work forms a stepping stone towards the cost-effective integration of III-V opto-electronic components onto silicon photonic integrated circuits, including lasers, semiconductor optical amplifiers and electro-absorption modulators” (page 9); that is, the transfer-printing can place a SOA in a substrate.
The transfer printing approach allows optical components to be transfer-printed in a massively parallel way, by picking up and putting down large arrays of coupons at the same time, and making a high-throughput integration process and area magnification possible, and realizing “the cost-effective integration of III-V opto-electronic components onto silicon photonic integrated circuits”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transfer-printing approach as taught by Zhang et al and Groote et al in the system/method of Stabile so that the switch fabricate is more compact and cost effective.
2). With regard to claim 14, Stabile and Zhang et al and Groote et al disclose all of the subject matter as applied to claim 13 above. And the combination of Stabile and Zhang et al and Groote et al further discloses wherein placing the semiconductor optical amplifier in the cavity comprises direct bonding the semiconductor optical amplifier in the cavity (Stabile: pages 3-3, “using active-passive regrown wafer technologies” and “the first 16 x 16 switch on a re-grown active-passive epitaxial wafer”, and “The active SOA gates are integrated with the passive broadcast and waveguide routing circuits by using an active-passive epitaxial regrown InP/InGaAsP (Indium Gallium Arsenide Phosphide) wafer”. Groote: Abstract, page 4, “A 50 nm thick DVS-BCB layer is spin-coated on the SOI target wafer serving as the bonding agent for the transfer printed coupons”, pages 6-7, “Van der Waals direct bonding”. Zhang: page 8826: DVS-BCB bonding).
3). With regard to claim 15, Stabile and Zhang et al and Groote et al disclose all of the subject matter as applied to claim 13 above. And the combination of Stabile and Zhang et al and Groote et al further discloses wherein placing the semiconductor optical amplifier in the cavity comprises adhering the semiconductor optical amplifier using adhesive in the cavity (Zhang: page 8826, “high-quality adhesive bonding is obtained”. Groote: page 6, “thin DVS-BCB adhesive bonding layer”).
4). With regard to claim 16, Stabile and Zhang et al and Groote et al disclose all of the subject matter as applied to claim 13 above. And the combination of Stabile and Zhang et al and Groote et al further discloses wherein placing the semiconductor optical amplifier in the cavity comprises transfer printing the semiconductor optical amplifier into the cavity (Zhang and Groote: transfer-printing approach is used).
5). With regard to claim 17, Stabile and Zhang et al and Groote et al disclose all of the subject matter as applied to claim 13 above. And the combination of Stabile and Zhang et al and Groote et al further discloses wherein placing the semiconductor optical amplifier in the cavity comprises placing the semiconductor optical amplifier in the cavity using a pick and place apparatus (Zhang: pages 8823 and 8826 and Figures 1 and 5 etc., “picking”, and “pick-up” approaches are used, then it is inherent that a pick/place apparatus is used. Groote: pages 1-2, Figures 1 and 2 etc., “pick-and-place technique”, picked up by “a soft elastomeric PDMS stamp”).
6). With regard to claim 18, Stabile and Zhang et al and Groote et al disclose all of the subject matter as applied to claim 13 above. And the combination of Stabile and Zhang et al and Groote et al further discloses wherein forming the input and output couplers comprises forming waveguides to guide the optical signal (Zhang and Groote: waveguide coupling).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stabile and Zhang et al and Groote et al as applied to claim 13 above, and further in view of Shetrit et al (US 2010/0080504) and Jones et al (US 2015/0277157).
1). With regard to claim 19, Stabile and Zhang et al and Groote et al disclose all of the subject matter as applied to claim 13 above. And the combination of Stabile and Zhang et al and Groote et al further discloses: providing an insulator layer on the device layer (Stabile: pages 2 and 10, silicon on insulator technology. Groote: “the first III-V opto-electronic components transfer printed on and coupled to a silicon-on-insulator waveguide circuit”. Then, it is obvious to one skilled in the art that an insulator layer is on the device layer); and providing a computing apparatus (Stabile: as shown in Figure 3, “Control plane”; pages 6-7, “switch controller”) comprising at least one processor (FPGA or “programmable logic” etc.); and operatively coupling the computing apparatus to the semiconductor optical amplifier (pages 4-7, electronically coupled, Figure 3, page 7-8).
But, Stabile and Zhang et al and Groote et al do not expressly disclose the at least one processor on the insulator layer, and do not expressly show an insulator layer on the device layer.
However, Shetrit et al discloses an optical system (Figure 1 etc.), in which an insulator layer (e.g., 123) on the device layer (105). And another prior art, Jones et al discloses that a controller (224 in Figure 3D, or ASIC Chip in Figures 14a and 14b) can be on the top of a silicon-on-insulator device (Figures 3 and 14).
It is common that an insulator layer can reduce parasitic capacitance within the device, thereby improving performance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Shetrit et al and Jones et al to the system/method of Stabile and Zhang et al and Groote et al so that the parasitic capacitance can be reduced, also the controlling of the switch can be made more convenience because of the controller on the top of the device.
2). With regard to claim 20, Stabile and Zhang et al and Groote et al and Shetrit et al and Jones et al disclose all of the subject matter as applied to claims 13 and 19 above. And the combination of Stabile and Zhang et al and Groote et al and Shetrit et al and Jones et al further discloses wherein operatively coupling the computing apparatus to the semiconductor optical amplifier comprises: 
forming a via from a surface of the insulator layer to a surface of the semiconductor optical amplifier (Shetrit: Figure 1, vias 151/153 are formed); 
providing a conductor in the via (Shetrit:117/119); and 
forming a contact to electrically couple the computing apparatus and the conductor in the via (the combination of Stabile and Groote and Shetrit and Jones teaches that a computing apparatus on the top of the switch system, Shetrit and Jones disclose to electrically couple the controller and the conductor; therefore, the combination of Stabile and Groote and Shetrit and Jones teaches/suggests contact to electrically couple the computing apparatus and the conductor in the via).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stabile and Zhang et al and Groote et al as applied to claim 13 above, and further in view of Graves et al (US 2016/0334575) and Tanaka et al (US 2011/0164310).
Stabile and Zhang et al and Groote et al disclose all of the subject matter as applied to claim 13 above.  But, Stabile and Zhang et al and Groote et al do not expressly disclose the method of claim 13, further comprising providing a heatsink in the base layer adjacent to the semiconductor optical amplifier.
However, it is common in the art to use a heatsink to control the temperature of an optical amplifier. E.g., Graves et al discloses “SOAs are thermally sensitive, and perform better when cool” and a “cooling system” is used with the SOA ([0087]). Another prior art, Tanaka et al, also discloses to use a cooling/heating unit (6 in Figures 1 and 2, or 36 in Figure 5) to control the operating temperature of the SOA (2) so to obtain desired output light intensity etc. (Figure 13 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Graves et al and Tanaka et al to the system/method of Stabile and Zhang et al and Groote et al so that the temperature of SOA is stabilized and desired output is obtained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10928659 B2
US 20210028534 A1
US 9685762 B1
US 20140334769 A1
US 20140131860 A1
US 8582931 B1
US 20100254705 A1
US 7787719 B1
US 20090169205 A1
US 20090003827 A1
US 7426210 B1
US 20070223921 A1
US 6807213 B1
US 20040071160 A1
US 6665495 B1
US 6490383 B1
US 6344913 B1
US 5859939 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        June 15, 2022